COBB, J.
This court in Hall v. State, 690 So.2d 754 (Fla. 5th DCA 1997), rev. denied, 705 So.2d 570 (Fla.1998), admonished Hall about filing any further frivolous pro se appeals and prohibited Hall from filing any further pro se pleadings concerning his 1990 convictions. Undaunted by this admonition, Hall has filed a pro se appeal of the summary denial of two motions for post-conviction relief. The motions, directed to a judgment and sentence in Circuit Court Case No. 81-1061, are untimely and without merit and clearly frivolous.1
The clerk of this court is directed not to accept any further pro se pleadings or filings from Clarence H. Hall, Jr., as petitioner or appellant, relating to any prior criminal convictions. See Platel v. Maguire, Voorhis & Wells, P.A., 436 So.2d 303 (Fla. 5th DCA), rev. denied, 440 So.2d 353 (Fla.1983), and rev. denied, 441 So.2d 632 (Fla.1983), cert. denied, 465 U.S. 1069, 104 S.Ct. 1422, 79 L.Ed.2d 747 (1984), and cert. denied, 465 U.S. 1107, 104 S.Ct. 1612, 80 L.Ed.2d 141 (1984). See also O’Brien v. State, 689 So.2d 336 (Fla. 5th DCA 1997).
AFFIRMED.
W. SHARP, and HARRIS, JJ., concur.

. The defendant also filed an appeal of the denial order directed to Circuit Court Case No. 79-604. Hall v. State, 697 So.2d 155 (Fla. 5th DCA 1997).